


110 HR 2874 : To amend title 38, United States Code, to

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2874
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2007
			Received
		
		
			August 3, 2007
			 Read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  make certain improvements in the provision of health care to veterans, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Veterans’ Health Care Improvement Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Grants for support of therapeutic readjustment programs
				for veterans.
					Sec. 3. Transportation grants for rural veterans service
				organizations.
					Sec. 4. Permanent treatment authority for participants in
				Department of Defense chemical and biological testing conducted by Deseret Test
				Center (including Project Shipboard Hazard and Defense).
					Sec. 5. Extension of expiring collections
				authorities.
					Sec. 6. Readjustment and mental health services for Operation
				Enduring Freedom and Operation Iraqi Freedom Veterans.
					Sec. 7. Expansion and extension of authority for program of
				referral and counseling services for at-risk veterans transitioning from
				certain institutions.
					Sec. 8. Permanent authority for domiciliary services for
				homeless veterans and enhancement of capacity of domiciliary care programs for
				female veterans.
					Sec. 9. Financial assistance for supportive services for very
				low-income veteran families in permanent housing.
					Sec. 10. Expansion of eligibility for dental care.
					Sec. 11. Technical amendments.
				
			2.Grants for support of
			 therapeutic readjustment programs for veterans
			(a)Grant
			 programSubchapter II of
			 chapter
			 5 of title 38, United States Code, is amended by inserting
			 after section 521 the following new section:
				
					521A.Assistance to
				therapeutic readjustment programs
						(a)Grant
				ProgramThe Secretary of Veterans Affairs may make grants to
				qualified entities described in subsection (b) to conduct workshop programs
				that have been shown to assist in the therapeutic readjustment and
				rehabilitation of participants to assist in the therapeutic readjustment of
				covered veterans.
						(b)Qualified
				entitiesIn order to qualify for grant assistance under
				subsection (a), a private nonprofit entity must have, as determined by the
				Secretary, experience and expertise in offering programs to assist in the
				therapeutic readjustment of participants and that such programs will likely
				assist covered veterans.
						(c)Amount of Grant;
				Use of FundsA grant under this section shall not exceed $100,000
				for any calendar year and shall be used by the recipient exclusively for the
				benefit of covered veterans.
						(d)ApplicationAn
				application for a grant under this section shall include details regarding the
				extent and nature of the proposed program, the therapeutic readjustment and
				rehabilitation benefits expected to be achieved by participants, and any other
				information the Secretary determines may be necessary to assist the Secretary
				in ensuring that covered veterans receive therapeutic readjustment and
				rehabilitation benefits.
						(e)Covered
				veteransFor the purposes of
				this subsection, a covered veteran is a veteran who served on
				active duty in a theater of combat operations (as determined by the Secretary
				in consultation with the Secretary of Defense) during a period of war after the
				Persian Gulf War, or in combat against a hostile force during a period of
				hostilities (as defined in section 1712A(a)(2)(B) of this title) after November
				11, 1998, and who is discharged or released from active military, naval, or air
				service on or after September 11, 2001.
						(f)ReportsNot
				later than 60 days after the last day of a fiscal year, the Secretary shall
				submit to the Committees on Veterans’ Affairs of the Senate and House of
				Representatives a report detailing the number and amount of grants made under
				this section during the previous fiscal year, the total number of covered
				veterans participating in workshop programs funded by such grants, a
				description of the programs, and the therapeutic benefits to covered veterans
				of participation in the various programs funded.
						(g)Authorization of
				AppropriationsThere is authorized to be appropriated for each of
				fiscal years 2008 through 2011 $2,000,000 to carry out this section.
						(h)TerminationThe
				authority of the Secretary to make a grant under subsection (a) shall terminate
				on September 30,
				2011.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 521 the following new item:
				
					
						521A. Assistance to therapeutic
				readjustment
				programs.
					
					.
			3.Transportation
			 grants for rural veterans service organizations
			(a)Grant
			 ProgramSubchapter I of
			 chapter 17 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					1709.Grants for
				provision of transportation to Department medical facilities for veterans in
				remote rural areas
						(a)Grants
				Authorized(1)The Secretary shall
				establish a grant program to provide innovative transportation options to
				veterans in remote rural areas.
							(2)Grants awarded under this section may
				be used by State veterans’ service agencies, veterans service organizations,
				and private nonprofit entities to assist veterans in remote rural areas to
				travel to Department medical facilities.
							(3)The amount of a grant under this
				section may not exceed $50,000.
							(4)The recipient of a grant under this
				section shall not be required to provide matching funds as a condition for
				receiving such grant.
							(b)RegulationsThe
				Secretary shall prescribe regulations for—
							(1)evaluating grant
				applications under this section; and
							(2)otherwise
				administering the program established by this section.
							(c)Authorization of
				AppropriationsThere is authorized to be appropriated $3,000,000
				for each of fiscal years 2008 through 2012 to carry out this
				section.
						.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1708 the following
			 new item:
				
					
						1709. Grants for provision of
				transportation to Department medical facilities for veterans in remote rural
				areas.
					
					.
			4.Permanent
			 treatment authority for participants in Department of Defense chemical and
			 biological testing conducted by Deseret Test Center (including Project
			 Shipboard Hazard and Defense)Section 1710(e)(3)
			 of title 38, United States Code, is amended—
			(1)in subparagraph
			 (B), by inserting and after the semicolon;
			(2)in subparagraph
			 (C), by striking ; and and inserting a period; and
			(3)by striking
			 subparagraph (D).
			5.Extension of
			 expiring collections authorities
			(a)Health care
			 copaymentsSection 1710(f)(2)(B) is amended by striking
			 2007 and inserting 2009.
			(b)Medical care
			 cost recoverySection 1729(a)(2)(E) is amended by striking
			 2007 and inserting 2009.
			6.Readjustment and
			 mental health services for covered veterans
			(a)Provision of
			 Readjustment Counseling and Mental Health ServicesSubchapter II
			 of chapter 17 of title 38,
			 United States Code, is amended by inserting after section 1712B the following
			 new section:
				
					1712C.Provision of
				readjustment counseling and mental health services for covered
				veterans
						(a)Program
				requiredThe Secretary shall carry out a program to provide peer
				outreach services, peer support services, and readjustment and mental health
				services to covered veterans.
						(b)Contracts with
				community mental health centersIn carrying out the program
				required by subsection (a), the Secretary shall contract with community mental
				health centers and other qualified entities to provide the services referred to
				in that paragraph in areas the Secretary determines are not adequately served
				by health care facilities of the Department. Such contracts shall require each
				community health center or other entity—
							(1)to the extent practicable, to employ
				covered veterans trained under subsection (c);
							(2)to the extent practicable, to use
				telehealth services for the provision of such services;
							(3)to participate in the training
				program under subsection (d);
							(4)to comply with applicable protocols
				of the Department before incurring any liability on behalf of the Department
				for the provision of such the services;
							(5)to submit annual reports to the
				Secretary containing, with respect to the program required by subsection (a)
				and for the last full calendar year ending before the submission of such
				report—
								(A)the number of veterans served,
				veterans diagnosed, and courses of treatment provided to veterans as part of
				the program required by subsection (a); and
								(B)demographic information for such
				services, diagnoses, and courses of treatment;
								(6)to provide to the Secretary such
				clinical summary information as the Secretary may require for each veteran for
				whom the center or entity provides mental health services under the contract;
				and
							(7)to meet such other requirements as
				the Secretary may require.
							(c)Training program
				for veteransIn carrying out the program required by subsection
				(a), the Secretary shall contract with a nonprofit mental health organization
				to carry out a program to train covered veterans to provide peer outreach and
				peer support services.
						(d)Training program
				for cliniciansThe Secretary shall conduct a training program for
				clinicians of community mental health centers or other entities that have
				entered into contracts with the Secretary under subsection (b) to ensure that
				such clinicians are able to provide the services required by subsection (a) in
				a manner that—
							(1)recognizes factors that are unique to
				the experience of veterans who served on active duty in Operation Iraqi Freedom
				or Operation Enduring Freedom (including the combat and military training
				experiences of such veterans); and
							(2)utilizes best practices and
				technologies.
							(e)Covered
				veteransFor the purposes of
				this subsection, a covered veteran is a veteran who served on
				active duty in a theater of combat operations (as determined by the Secretary
				in consultation with the Secretary of Defense) during a period of war after the
				Persian Gulf War, or in combat against a hostile force during a period of
				hostilities (as defined in section1712A(a)(2)(B) of this title) after November
				11, 1998, and who is discharged or released from active military, naval, or air
				service on or after September 11,
				2001.
						.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1712B the following
			 new item:
				
					
						1712C. Provision of readjustment
				counseling and mental health services for covered
				veterans.
					
					.
			7.Expansion and
			 extension of authority for program of referral and counseling services for
			 at-risk veterans transitioning from certain institutions
			(a)Program
			 AuthoritySubsection (a) of
			 section
			 2023 of title 38, United States Code, is amended by striking
			 a demonstration program for the purpose of determining the costs and
			 benefits of providing and inserting a program to
			 provide.
			(b)Scope of
			 programSubsection (b) of such section is amended—
				(1)by striking
			 Demonstration in the subsection
			 heading;
				(2)by striking
			 demonstration; and
				(3)by
			 striking in at least six locations and inserting in at
			 least 12 locations.
				(c)Extension of
			 AuthoritySubsection (d) of such section is amended by striking
			 shall cease and all that follows and inserting shall
			 cease on September 30, 2011..
			(d)Conforming
			 amendments
				(1)Scope of
			 programSubsection (c)(1) of such section is amended by striking
			 demonstration.
				(2)Section
			 headingThe heading of such section is amended to read as
			 follows:
					
						2023.Referral and
				counseling services: veterans at risk of homelessness who are transitioning
				from certain
				institutions
						.
				(3)Other conforming
			 amendmentSection
			 2022(f)(2)(C) of such title is amended by striking
			 demonstration.
				(e)Clerical
			 AmendmentThe table of
			 sections at the beginning of chapter 20 of such title is amended by striking
			 the item relating to section 2023 and inserting the following new item:
				
					
						2023. Referral and counseling services:
				veterans at risk of homelessness who are transitioning from certain
				institutions.
					
					.
			8.Permanent
			 authority for domiciliary services for homeless veterans and enhancement of
			 capacity of domiciliary care programs for female veteransSubsection (b) of
			 section
			 2043 of title 38, United States Code, is amended to read as
			 follows:
			
				(b)Enhancement of
				Capacity of Domiciliary Care Programs for Female VeteransThe
				Secretary shall take appropriate actions to ensure that the domiciliary care
				programs of the Department are adequate, with respect to capacity and safety,
				to meet the needs of veterans who are
				women.
				.
		9.Financial
			 assistance for supportive services for very low-income veteran families in
			 permanent housing
			(a)PurposeThe
			 purpose of this section is to facilitate the provision of supportive services
			 for very low-income veteran families in permanent housing.
			(b)Authorization of
			 Financial Assistance
				(1)In
			 generalSubchapter V of
			 chapter 20 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
					
						2044.Financial
				assistance for supportive services for very low-income veteran families
				residing in permanent housing
							(a)Distribution of
				Financial Assistance
								(1)The Secretary
				shall provide financial assistance to eligible entities approved under this
				section to provide and coordinate the provision of the supportive services for
				very low-income veteran families residing in permanent housing.
								(2)(A)Financial assistance
				under this section shall consist of payments for each such family for which an
				approved eligible entity provides or coordinates the provision of supportive
				services.
									(B)The Secretary shall establish a
				formula for determining the rate of payments provided to a very low-income
				veteran family receiving supportive services under this section. The rate shall
				be adjusted not less than once annually to reflect changes in the cost of
				living. In calculating the payment formula under this subparagraph, the
				Secretary may consider geographic cost of living variances, family size, and
				the cost of services provided.
									(3)In providing
				financial assistance under paragraph (1), the Secretary shall give preference
				to an entity that provides or coordinates the provision of supportive services
				for very low-income veteran families who are transitioning from homelessness to
				permanent housing.
								(4)The Secretary
				shall ensure that, to the extent practicable, financial assistance under this
				subsection is equitably distributed across geographic regions, including rural
				communities and tribal lands.
								(5)Each entity
				receiving financial assistance under this section to provide supportive
				services to a very low-income veteran family shall notify the family that such
				services are being paid for, in whole or in part, by the Department.
								(6)The Secretary may
				require an entity receiving financial assistance under this section to submit a
				report to the Secretary describing the supportive services provided with such
				financial assistance.
								(b)Application for
				Financial Assistance
								(1)An eligible entity
				seeking financial assistance under subsection (a) shall submit to the Secretary
				an application in such form, in such manner, and containing such commitments
				and information as the Secretary determines to be necessary.
								(2)An application
				submitted under paragraph (1) shall contain—
									(A)a description of
				the supportive services proposed to be provided by the eligible entity;
									(B)a description of
				the types of very low-income veteran families proposed to be provided such
				services;
									(C)an estimate of the
				number of very low-income veteran families proposed to be provided such
				services;
									(D)evidence of the
				experience of the eligible entity in providing supportive services to very
				low-income veteran families; and
									(E)a description of
				the managerial capacity of the eligible entity to—
										(i)coordinate the
				provision of supportive services with the provision of permanent housing, by
				the eligible entity or by other organizations;
										(ii)continuously
				assess the needs of very low-income veteran families for supportive
				services;
										(iii)coordinate the
				provision of supportive services with the services of the Department;
										(iv)tailor supportive
				services to the needs of very low-income veteran families; and
										(v)continuously seek
				new sources of assistance to ensure the long-term provision of supportive
				services to very low-income veteran families.
										(3)The Secretary
				shall establish criteria for the selection of eligible entities to receive
				financial assistance under this section.
								(c)Technical
				Assistance
								(1)The Secretary
				shall provide training and technical assistance to eligible entities that
				receive financial assistance under this section with respect to the planning,
				development, and provision of supportive services to very low-income veteran
				families occupying permanent housing.
								(2)The Secretary may
				provide the training described in paragraph (1) directly or through grants or
				contracts with appropriate public or nonprofit private entities.
								(d)Authorization of
				AppropriationsThere is authorized to be appropriated, for each
				fiscal year, $25,000,000, to carry out this section, of which not more than
				$750,000 for each fiscal year may be used to provide technical assistance under
				subsection (c).
							(e)DefinitionsFor
				the purposes of this section:
								(1)The term
				very low-income veteran family means a veteran family whose
				income does not exceed 50 percent of the median income for the area, as
				determined by the Secretary in accordance with this paragraph, except
				that—
									(A)the Secretary
				shall make appropriate adjustments to the income requirement under subparagraph
				(A) based on family size; and
									(B)the Secretary may
				establish an income ceiling higher or lower than 50 percent of the median
				income for an area if the Secretary determines that such variations are
				necessary because the area has unusually high or low construction costs, fair
				market rents (as determined under section 8 of the United States Housing Act of
				1937 (42 U.S.C.
				1437f)), or family incomes.
									(C)the Secretary
				shall establish criteria for determining the need for specific supportive
				services (as defined by paragraph (8)) of individual very low income veteran
				families occupying permanent housing.
									(2)The term
				veteran family includes a veteran who is a single person and a
				family in which the head of household or the spouse of the head of household is
				a veteran.
								(3)The term
				consumer cooperative has the meaning given such term in section
				202 of the Housing Act of 1959 (12 U.S.C. 1701q).
								(4)The term
				eligible entity means—
									(A)a private
				nonprofit organization; or
									(B)a consumer
				cooperative.
									(5)The term
				homeless has the meaning given the term in section 103 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302).
								(6)The term
				permanent housing means community-based housing without a
				designated length of stay.
								(7)The term
				private nonprofit organization means—
									(A)any incorporated
				private institution or foundation—
										(i)no
				part of the net earnings of which inures to the benefit of any member, founder,
				contributor, or individual;
										(ii)which has a
				governing board that is responsible for the operation of the supportive
				services provided under this section; and
										(iii)which is
				approved by the Secretary as to financial responsibility;
										(B)a for-profit
				limited partnership, the sole general partner of which is an organization
				meeting the requirements of clauses (i), (ii), and (iii) of subparagraph
				(A);
									(C)a corporation
				wholly owned and controlled by an organization meeting the requirements of
				clauses (i), (ii), and (iii) of subparagraph (A); and
									(D)a tribally
				designated housing entity (as defined in section 4 of the Native American
				Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)).
									(8)The term
				supportive services means the following:
									(A)Services provided
				by an eligible entity or subcontractors that address the needs of very
				low-income veteran families occupying permanent housing, including—
										(i)outreach
				services;
										(ii)health care
				services, including diagnosis, treatment, and counseling for mental health and
				substance abuse disorders and for post-traumatic stress disorder, if such
				services are not readily available through the Department of Veterans Affairs
				medical center serving the geographic area in which the veteran family is
				housed;
										(iii)habilitation and
				rehabilitation services;
										(iv)case management
				services;
										(v)daily living
				services;
										(vi)personal
				financial planning;
										(vii)transportation
				services;
										(viii)vocational
				counseling;
										(ix)employment and
				training;
										(x)educational
				services;
										(xi)assistance in
				obtaining veterans benefits and other public benefits, including health care
				provided by the Department;
										(xii)assistance in
				obtaining income support;
										(xiii)assistance in
				obtaining health insurance;
										(xiv)fiduciary and
				representative payee services;
										(xv)legal services to
				assist the veteran family with reconsiderations or appeals of veterans and
				public benefit claim denials and to resolve outstanding warrants that interfere
				with the family’s ability to obtain or retain housing or supportive
				services;
										(xvi)child
				care;
										(xvii)housing
				counseling;
										(xviii)other services
				necessary for maintaining independent living; and
										(xix)coordination of
				services described in this paragraph.
										(B)Services provided
				by an eligible entity or subcontractors, including services described in
				clauses (i) through (xix) of subparagraph (A), that are delivered to very
				low-income veteran families who are homeless and who are scheduled to become
				residents of permanent housing within 90 days of the date on which the service
				is provided pending the location or development of housing suitable for
				permanent housing.
									(C)Services provided
				by an eligible entity or subcontractors, including services described in
				clauses (i) through (xix) of subparagraph (A), for very low-income veteran
				families who have voluntarily chosen to seek other housing after a period of
				tenancy in permanent housing, that are provided, for a period of 90 days
				beginning on the date on which such a family exits permanent housing or until
				such a family commences receipt of other housing services adequate to meet the
				needs of the family, but only to the extent that services under this paragraph
				are designed to support such a family in the choice to transition into housing
				that is responsive to the individual needs and preferences of the
				family.
									.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 2043 the following new item:
					
						
							2044. Financial assistance for supportive
				services for very low-income veteran families residing in permanent
				housing.
						
						.
				10.Expansion of
			 eligibility for dental careSection 2062(b) of
			 title 38, United States Code, is amended by striking 60 consecutive
			 days both places it appears and inserting 30 consecutive
			 days.
		11.Technical
			 amendmentsTitle 38, United
			 States Code, is amended—
			(1)in
			 each of sections 1708(d), 7314(f), 7320(j)(2), 7325(i)(2), and 7328(i)(2), by
			 striking medical care account and inserting medical
			 services account;
			(2)in section
			 1712A—
				(A)by striking
			 subsection (g);
				(B)by redesignating
			 subsections (d), (e), (f), and (i) as subsections (c) through (f),
			 respectively; and
				(C)in subsection
			 (f)(1), as so redesignated, by striking (including a Resource Center
			 designated under subsection (h)(3)(A) of this section);
				(3)in section
			 2065(b)(3)(C), by striking );
			(4)in the table of
			 sections at the beginning of chapter 36, by striking the item relating to
			 section 3684A and inserting the following new item:
				
					
						3684A. Procedures relating to computer
				matching
				program.
					
					;
			(5)in section
			 3684(a)(1), by striking 34,, and inserting
			 34,;
			(6)in section
			 4110(c)(1), by striking 15 and inserting
			 16;
			(7)in the table of
			 sections at the beginning of chapter 51, by striking the item relating to
			 section 5121 and inserting the following new item:
				
					
						5121. Payment of certain accrued benefits
				upon death of a
				beneficiary.
					
					;
			(8)in section
			 7458(b)(2), by striking pro rated and inserting
			 pro-rated; and
			(9)in section
			 8117(a)(1), by striking such such and inserting
			 such.
			
	
		
			Passed the House of
			 Representatives July 30, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
